Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1, 6-8, 13-15, and 20 are rejected under 35 USC 103(a) as being unpatentable over Rose US 2009/0079634 in view of Thomas et al. US 2013/0229309 and/or Zarubica et al. US 2020/0011956.

     As to claim 1, Rose teaches a computer-implemented method performed by an apparatus (abstract, fig.10), the computer-implemented method comprising: receiving a plurality of angle-of-arrival (AoA) measurements from a plurality of access points (see claim 4, [0012, 0022, 0032] of Rose teaching AoA from antennas), each Phase vector comprising a plurality of entries for phase values measured from a signal received from a client device at the plurality of Aps (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches Phase vectors for phase values); identifying, based on a recursive phase estimation, at least one Phase vector of the plurality of Phase vectors that comprises at least one of (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation): (i) one or more entries with missing phase values and (ii) one or more entries with erroneous phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics); updating the plurality of Phase vectors based on the identified at least one Phase vector ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating Phase vectors); and determining a location of the client device, based on the updated plurality of Phase vectors (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA).
     Rose further teaches wherein identifying the at least one Phase vector comprises, for each Phase vector (see claim 1 above): generating an estimated phase vector subspace (Rose [0011, 0032, 0072, 0076, 0084, 0088, 0098] teaches phase vector), based on the recursive phase estimation (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation); and generating an estimated Phase vector, based on the estimated phase vector subspace (see Rose [0032, 0034-0036, 0038, 0047, 0073-0076] teaches Phase vectors for phase values).      Rose further teaches wherein identifying the at least one Phase vector further comprises (see claim 2 rejection above), for each Phase vector: determining a difference between the Phase vector and the estimated Phase vector (see Rose [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective Phase vectors); and determining whether the Phase vector comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, based on the difference (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics).     Rose further teaches wherein identifying the at least one Phase vector further comprises, for each Phase vector (see claim 3 rejection above), determining the Phase vector comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, when the difference is above a threshold difference (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics in line with the difference, see Rose [0022, 0073, 0076] and claims 4-6 of Rose).     Rose further teaches wherein updating the plurality of Phase vectors comprises removing at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values from the Phase vector (Rose [0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating Phase vectors in view of erroneous phase values).
     Rose doesn’t expressly teach the access points are fixed or the recursive phase estimation uses the Phase vectors. However, please c.f. Thomas, which teaches in [0024] the concept of access points such as base stations, i.e. fixed, as well as the idea of phase estimation using AoA constructed in matrices. It would be obvious for a skilled artisan to modify Rose by adapting to a fixed access point such as taught in Thomas and implement the phase estimation using AoA for the benefit of modulating the matrices as desired. 
     While the Office is of the position that Rose and Thomas teach all the recited limitations, for the sake of argument, please also c.f. Zarubica (esp. c.f. [0009] and claims 17 and 19), which teaches recursive phase estimation using AoA.
      It would be obvious to modify Rose by implementing the recursive phase estimation using AoA as taught by Zarubica for the benefit of accurately localizing the desired object.      As to claim 6, The cited art teaches the computer-implemented method of claim 2, wherein determining the location of the client device comprises using at least the estimated phase vector to determine the location of the client device (see Rose [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA), when a difference between the Phase vector and the first phase vector is below a threshold difference (see Rose [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective Phase vectors).      As to claim 7, The cited art teaches the computer-implemented method of claim 2, wherein the estimated phase vector comprises one or more corresponding entries to the one or more entries of the first phase vector with missing phase values (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches phase mechanics); and the one or more corresponding entries comprise estimated phase values (see claim 6 of Rose).

     As to claim 8, Rose teaches a computer system (abstract, fig.10), comprising a processor, memory storing program executed by processor to perform an operation comprising ([0027, 0084]): receiving a plurality of angle-of-arrival (AoA) measurements from a plurality of access points (see claim 4, [0012, 0022, 0032] of Rose teaching AoA from antennas), each Phase vector comprising a plurality of entries for phase values measured from a signal received from a client device at the plurality of Aps (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches Phase vectors for phase values); identifying, based on a recursive phase estimation, at least one Phase vector of the plurality of Phase vectors that comprises at least one of (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation): (i) one or more entries with missing phase values and (ii) one or more entries with erroneous phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics); updating the plurality of Phase vectors based on the identified at least one Phase vector ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating Phase vectors); and determining a location of the client device, based on the updated plurality of Phase vectors (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA).
     Rose further teaches wherein identifying the at least one Phase vector comprises, for each Phase vector (see claim 1 above): generating an estimated phase vector subspace (Rose [0011, 0032, 0072, 0076, 0084, 0088, 0098] teaches phase vector), based on the recursive phase estimation (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation); and generating an estimated Phase vector, based on the estimated phase vector subspace (see Rose [0032, 0034-0036, 0038, 0047, 0073-0076] teaches Phase vectors for phase values).      Rose further teaches wherein identifying the at least one Phase vector further comprises (see claim 2 rejection above), for each Phase vector: determining a difference between the Phase vector and the estimated Phase vector (see Rose [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective Phase vectors); and determining whether the Phase vector comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, based on the difference (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics).     Rose further teaches wherein identifying the at least one Phase vector further comprises, for each Phase vector (see claim 3 rejection above), determining the Phase vector comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, when the difference is above a threshold difference (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics in line with the difference, see Rose [0022, 0073, 0076] and claims 4-6 of Rose).     Rose further teaches wherein updating the plurality of Phase vectors comprises removing at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values from the Phase vector (Rose [0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating Phase vectors in view of erroneous phase values).
     Rose doesn’t expressly teach the access points are fixed or the recursive phase estimation uses the Phase vectors. However, please c.f. Thomas, which teaches in [0024] the concept of access points such as base stations, i.e. fixed, as well as the idea of phase estimation using AoA constructed in matrices. It would be obvious for a skilled artisan to modify Rose by adapting to a fixed access point such as taught in Thomas and implement the phase estimation using AoA for the benefit of modulating the matrices as desired. 
     While the Office is of the position that Rose and Thomas teach all the recited limitations, for the sake of argument, please also c.f. Zarubica (esp. c.f. [0009] and claims 17 and 19), which teaches recursive phase estimation using AoA.
      It would be obvious to modify Rose by implementing the recursive phase estimation using AoA as taught by Zarubica for the benefit of accurately localizing the desired object.
     Rose doesn’t expressly teach the access points are fixed or the recursive phase estimation uses the Phase vectors. However, please c.f. Thomas, which teaches in [0024] the concept of access points such as base stations, i.e. fixed, as well as the idea of phase estimation using AoA constructed in matrices. It would be obvious for a skilled artisan to modify Rose by adapting to a fixed access point such as taught in Thomas and implement the phase estimation using AoA for the benefit of modulating the matrices as desired. 
     While the Office is of the position that Rose and Thomas teach all the recited limitations, for the sake of argument, please also c.f. Zarubica (esp. c.f. [0009] and claims 17 and 19), which teaches recursive phase estimation using AoA. It would be obvious to modify Rose by implementing the recursive phase estimation using AoA as taught by Zarubica for the benefit of accurately localizing the desired object.      As to claim 13, The cited art teaches the system of claim 9, wherein determining the location of the client device comprises using at least the estimated phase vector to determine the location of the client device (see Rose [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA), when a difference between the first phase vector and the estimated phase vector is below a threshold difference (see Rose [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective Phase vectors).      As to claim 14, The cited art teaches the system of claim 8, wherein the estimated phase vector comprises one or more corresponding entries to the one or more entries of the phase vector with missing phase values (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches phase mechanics); and the one or more corresponding entries comprise estimated phase values (see claim 6 of Rose).

     As to claim 15, Rose teaches a non-transitory computer readable medium having program instructions executed (abstract, fig.10), by a processor, memory storing program executed by processor to perform an operation comprising ([0027, 0084]): receiving a plurality of angle-of-arrival (AoA) measurements from a plurality of access points (see claim 4, [0012, 0022, 0032] of Rose teaching AoA from antennas), each Phase vector comprising a plurality of entries for phase values measured from a signal received from a client device at the plurality of Aps (see [0032, 0034-0036, 0038, 0047, 0073-0076] teaches Phase vectors for phase values); identifying, based on a recursive phase estimation, at least one Phase vector of the plurality of Phase vectors that comprises at least one of (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation): (i) one or more entries with missing phase values and (ii) one or more entries with erroneous phase values (see [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics); updating the plurality of Phase vectors based on the identified at least one Phase vector ([0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating Phase vectors); and determining a location of the client device, based on the updated plurality of Phase vectors (see [0012, 0022, 0035-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA).
     Rose further teaches wherein identifying the at least one Phase vector comprises, for each Phase vector (see claim 1 above): generating an estimated phase vector subspace (Rose [0011, 0032, 0072, 0076, 0084, 0088, 0098] teaches phase vector), based on the recursive phase estimation (see claims 3-4 and [0069, 0072] of Rose showing the recursive operation); and generating an estimated Phase vector, based on the estimated phase vector subspace (see Rose [0032, 0034-0036, 0038, 0047, 0073-0076] teaches Phase vectors for phase values).      Rose further teaches wherein identifying the at least one Phase vector further comprises (see claim 2 rejection above), for each Phase vector: determining a difference between the Phase vector and the estimated Phase vector (see Rose [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective Phase vectors); and determining whether the Phase vector comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, based on the difference (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics).     Rose further teaches wherein identifying the at least one Phase vector further comprises, for each Phase vector (see claim 3 rejection above), determining the Phase vector comprises at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values, when the difference is above a threshold difference (see Rose [0011-0012, 0069, 0076, 0079, 0084, 0086] teaches erroneous phase mechanics in line with the difference, see Rose [0022, 0073, 0076] and claims 4-6 of Rose).     Rose further teaches wherein updating the plurality of Phase vectors comprises removing at least one of (i) the one or more entries with missing phase values and (ii) the one or more entries with erroneous phase values from the Phase vector (Rose [0036, 0038, 0042,0047, 0072-0076, 0088-0089] teaches updating Phase vectors in view of erroneous phase values).
     Rose doesn’t expressly teach the access points are fixed or the recursive phase estimation uses the Phase vectors. However, please c.f. Thomas, which teaches in [0024] the concept of access points such as base stations, i.e. fixed, as well as the idea of phase estimation using AoA constructed in matrices. It would be obvious for a skilled artisan to modify Rose by adapting to a fixed access point such as taught in Thomas and implement the phase estimation using AoA for the benefit of modulating the matrices as desired. 
     While the Office is of the position that Rose and Thomas teach all the recited limitations, for the sake of argument, please also c.f. Zarubica (esp. c.f. [0009] and claims 17 and 19), which teaches recursive phase estimation using AoA.
      It would be obvious to modify Rose by implementing the recursive phase estimation using AoA as taught by Zarubica for the benefit of accurately localizing the desired object.
     Rose doesn’t expressly teach the access points are fixed or the recursive phase estimation uses the Phase vectors. However, please c.f. Thomas, which teaches in [0024] the concept of access points such as base stations, i.e. fixed, as well as the idea of phase estimation using AoA constructed in matrices. It would be obvious for a skilled artisan to modify Rose by adapting to a fixed access point such as taught in Thomas and implement the phase estimation using AoA for the benefit of modulating the matrices as desired. 
     While the Office is of the position that Rose and Thomas teach all the recited limitations, for the sake of argument, please also c.f. Zarubica (esp. c.f. [0009] and claims 17 and 19), which teaches recursive phase estimation using AoA. It would be obvious to modify Rose by implementing the recursive phase estimation using AoA as taught by Zarubica for the benefit of accurately localizing the desired object.      As to claim 20, The cited art teaches the system of claim 15, wherein determining the location of the client device comprises using at least the estimated phase vector to determine the location of the client device (see Rose [0012, 0022, 003f5-0036, 0038, 0047, 0069, 0073-0074, 0076] teaches determining and updating location based AoA), when a difference between the phase vector and estimated phase vector is below a threshold difference (see Rose [0022, 0073, 0076] and claims 4-6 of Rose, teaches difference between respective Phase vectors). 


Claim Objections
     Claims 21-27 are objected to for depending upon a rejected base claim but would otherwise be allowable. The mechanism of a stacked phase vector with missing phase values and erroneous phase values and performing recursive phase estimation with updated phase vectors that have entries to the initial phase vector with missing phase values in addition to the mechanism already recited in the independent claims appears to overcome the cited prior art. 
Response to Remarks
     Applicant’s remarks filed 11/18/22 have been considered but the Office finds them unpersuasive, respectfully due to new grounds of rejection necessitated by amendment (the office has changed its interpretation of Rose reference, please see above). In particular, Rose appears to teach the “recursive phase” procedure, as currently recited in the claims, with regards to reconstructing the phase observation matrix constructed from all the AP data when some of those measurements have bad data. That is, the idea of updating to reconstructing the phase observation matrix as opposed to simply taking the entire vector out appears to be considered by Rose as cited in the relevant sections above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646